Citation Nr: 0306755	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  97-09 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen the 
veteran's claim for service connection for a skin disorder 
due to exposure to Agent Orange and, if so, entitlement to 
service connection for a skin disorder due to exposure to 
Agent Orange.

2.  Whether there is new and material evidence to reopen the 
veteran's claim for service connection for hepatitis.

3. Entitlement to service connection for bronchial asthma.

4.  Entitlement to an increased evaluation for duodenal 
ulcer, currently evaluated as 10 percent disabling.

(The issues of service connection for PTSD and hepatitis will 
be the subjects of a later decision.)



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to July 1970.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The Board remanded this case for additional development in 
May 2001.  The case has now been returned to the Board.

The Board is undertaking additional development on the issues 
of entitlement to service connection for PTSD and hepatitis 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. § 
20.903.  After giving the notice and reviewing any response 
to the notice, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  In an August 1995 rating decision, the RO denied the 
veteran's claim for service connection for residuals due 
exposure to Agent Orange.  The veteran was notified of that 
decision and of his appellate rights and procedures in 
September 1995.  The veteran not did file a notice of 
disagreement to this decision.

2.  The additional evidence received since the August 1995 
decision is new, relevant, and directly relates to the claim 
of service connection for a skin disorder due to exposure to 
Agent Orange. 

3.  In a May 1971 rating decision, the RO denied service 
connection for hepatitis.  The veteran was notified of that 
decision and of his appellate rights and procedures in June 
1971.  The veteran not did file a notice of disagreement to 
this rating decision.

4.  The additional evidence received since the May 1971 
decision is new, relevant, and directly relates to the claim 
of service connection for hepatitis.

5.  Competent evidence of a nexus between the veteran's 
variously skin disorders and his active service to include 
exposure to Agent Orange is not of record.

6.  Competent evidence of a nexus between the veteran's 
bronchial asthma and his active service to include exposure 
to Agent Orange is not of record.

7.  The veteran's service-connected duodenal ulcer is 
manifested principally by complaints of occasional heartburn, 
reflux symptoms, and dyspepsia.  


CONCLUSIONS OF LAW

1.  The RO's August 1995 decision denying service connection 
for residuals due exposure to Agent Orange was final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (2002).

2.  Evidence submitted subsequent to August 1995 regarding 
service connection for a skin disorder due to exposure to 
Agent Orange is new and material, and the claim is reopened.   
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156(a) (2002).

3.  The RO's May 1971 decision denying service connection for 
hepatitis was final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.302(a), 20.1103 (2002).

4.  Evidence submitted subsequent to May 1971 regarding 
service connection for hepatitis is new and material, and the 
claim is reopened.   38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156(a) (2002).

5.  A skin disorder due to exposure to Agent Orange was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

6.  Bronchial asthma was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

7.  The veteran's service-connected duodenal ulcer is no more 
than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.114, Diagnostic Code 7305 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2002).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary 
to substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claims to reopen 
were filed prior to August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A.  Skin disorder 

The RO denied service connection for residuals due exposure 
to Agent Orange in August 1995 on the basis that the veteran 
had not identified any specific disability due to Agent 
Orange and there was no evidence of a diagnosis.  The veteran 
was notified of this decision and his procedural and 
appellate rights in a September 1995 letter; however, he did 
not appeal this decision. 

In a February 1996 statement, the veteran clarified that he 
was seeking service connection for a skin disorder due to 
exposure to Agent Orange.  Subsequent VA medical records show 
diagnoses of skin disorders.  Such evidence is both new and 
material, and serves to reopen the claim.  38 C.F.R. 
§ 3.156(a).  The claim having been reopened, the merits will 
be addressed by the Board in the decision that follows.

B.  Hepatitis

The RO denied service connection for hepatitis in May 1971, 
on the basis that there was no evidence of hepatitis of 
record.  The veteran was notified of this decision and his 
procedural and appellate rights in a June 1971 letter; 
however, he did not appeal this decision.  Multiple VA and 
private medical records from 1973 to 2001 show diagnoses of 
chronic hepatitis.  Such evidence is both new and material, 
and serves to reopen the claim.  38 C.F.R. § 3.156(a).  The 
claim having been reopened, the Board finds that further 
development is necessary. 

II.  Service connection

The veteran is seeking service connection for bronchial 
asthma and a skin disorder. He maintains that he was exposed 
to Agent Orange during his tour in Vietnam and that this 
caused the development of his breathing and skin disorders.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 
3.303(a) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The veteran's active duty included service in Vietnam during 
the Vietnam era.  On December 27, 2001, the President signed 
into law the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103(Dec. 27, 2001).  Section 201 of 
this Act provides a presumption of exposure to herbicides for 
all veterans who served in Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
Previously, the law required that the veteran have a 
presumptive disease before exposure to herbicides was 
presumed.  See 38 U.S.C.A. § 1116(a)(3) (West 1999 & Supp. 
2002).  This is a liberalizing provision, which will be 
applied in this case.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991). 

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; PCT; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); 
and soft- tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2002).  
 
The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit (CAFC) has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
a claimant from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

A.	Skin disorder

Service medical records show that the veteran was treated for 
a boil on the stomach and lesions and warts on the shaft of 
the penis.  Gonorrhea was diagnosed and he was treated with 
medication.  He was also treated for a varicocele of the left 
testis, for which service connection was granted.  His April 
1970 separation examination revealed normal skin examination.  

A January 1971 VA examination showed no complaints, findings, 
or diagnoses of any skin disorder.  A July 1972 VA hospital 
discharge summary disclosed a diagnosis of tinea versicolor 
but stated that it was not treated during the veteran's 
three-week hospitalization.  

VA medical and hospital records from 1973 to 1981 do not 
disclose complaints, findings, or diagnoses of a skin 
disorder.  VA clinical records from 1991 to 1994 do not show 
findings or diagnosis of any skin disorder.  A September 1994 
VA medical record notes the veteran's complaints of constant 
skin rash and his report of exposure to Agent Orange in 
Vietnam.  A VA dermatology consultation for Agent Orange 
exposure found no dermatological manifestations of exposure 
to herbicide.

A November 1994 VA Agent Orange examination reflected 
complaints of a rash of the left thigh for 5 years.  
Evaluation noted a fungus infection of the groin, left thigh, 
and right patella.  Diagnoses included history of eczema and 
possible exposure to Agent Orange.  A November 1994 VA skin 
examination included the veteran's report of exposure to 
Agent Orange, evaluation of a pigmented nodule on the left 
side of the abdomen, and an impression of probable pigmented 
nevus and dermatofibroma.  The examiner stated that there 
were no dermatological manifestations of exposure to 
herbicide.  

VA clinical records from October 1994 to December 1995 
disclose no complaints, findings, or diagnoses of a skin 
disorder.  A December 1995 VA General medical examination 
report noted no skin rash.  Private and VA medical records 
from 1996 to 2000 do not show any complaints, history, 
findings, diagnoses, or treatment for a skin disorder.  
Social Security Administration (SSA) documentation reveals 
that the veteran was awarded Social Security disability in 
March 1997.

VA medical records dated in 2001 and 2002 show diagnoses of 
dermatitis of the legs and face, but do not contain any 
medical evidence or opinion relating the skin disorder to the 
veteran's military service including exposure to Agent 
Orange.

The veteran has expressed his opinion that his skin disorder 
is result of his exposure to Agent Orange during service.  
There is no evidence of record that the veteran has 
specialized medical knowledge; thus he is not competent to 
offer medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 490, 494 (1992).

Although service medical records show complaints, findings, 
and treatment for some skin disorders during service, the 
veteran's skin was normal at his April 1970 separation 
examination.  Additionally, while VA medical records contain 
diagnoses of various skin disorders including tinea 
versicolor, dermatitis, and eczema, no medical professional 
has provided competent medical evidence linking any of the 
veteran's skin disorder to active service including exposure 
to Agent Orange.  In fact, Agent Orange dermatological 
examinations in September 1994 and November 1994 specifically 
found no dermatological manifestations of Agent Orange.

Based on review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran's current skin disorders began 
during service or resulted from exposure to Agent Orange.  
Therefore, the claim for service connection for skin disorder 
is denied.

The Board notes that the RO reiterated the prior denial of 
service connection, explaining the deficiency in the evidence 
to support the claim.  The veteran has, however, advanced 
arguments on the merits of the claim for service connection, 
rather than merely addressing the question of whether the 
claim is reopened.  Consequently, the Board concludes that 
there is no prejudice to the veteran in its consideration of 
the merits of this claim for service connection.  Cf. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby). 

B.  Asthma

Service medical records show no complaints, findings, or 
diagnoses of asthma during service.  An October 1969 service 
medical record noted that the veteran complained of 
productive cough with yellow sputum, and that the veteran's 
brother had tuberculosis and the veteran had been in Vietnam.  
A chest  x-ray was negative.  The service medical records 
contain no other complaints, findings, or treatment of a 
respiratory disorder.  At the veteran's April 1970 separation 
examination, it was noted that the veteran had a history of 
positive TB tine test.

VA medical records including hospital summaries and VA 
examinations from 1971 to 1980 show no complaints, findings, 
or diagnosis of asthma.  VA medical records dated from 1991 
to 1994 show complaints of shortness of breath.  The 
diagnoses included bronchitis and asthma.  A 1993 medical 
record indicated that the veteran was first diagnosed with 
asthma in 1991.  At a September 1994 VA clinical work-up for 
Agent Orange exposure, it was noted that the veteran had 
asthma.  However, the veteran did not report that he had 
breathing problems in Vietnam.  The impression was possible 
exposure to Agent Orange.  At a November 1994 VA general 
medical examination, the veteran reported a history of asthma 
for 4 years.  

VA medical records from 1995 to 2000 show complaints, 
diagnoses, and treatment for bronchial asthma, asthma, and 
chronic obstructive pulmonary disease.  According to the 
medical records, the veteran is an ex-smoker, whose wife 
continued to smoke.  Social Security Administration (SSA) 
documentation reveals that the veteran was awarded Social 
Security disability in March 1997 for several disorders to 
include asthma.

In statements, the veteran contended it was his opinion that 
his asthma was the result of his exposure to Agent Orange 
during service.  However, there is no evidence of record that 
the veteran has specialized medical knowledge, thus he is not 
competent to offer medical opinion as to cause or etiology of 
the claimed disability.  See Grottveit, 5 Vet. App. at 93 
(1993); Espiritu, 2 Vet. App. at 494.

Service medical records show no complaints, findings, or 
treatment for asthma.  Additionally, according to the 
veteran's statements, he first developed asthma in the late 
1980's.  Medical records reveal that the first evidence of 
respiratory complaints subsequent to service was in 1991, 
more than 20 years after service.  Moreover, while VA and 
private medical records contain diagnoses of asthma, no 
medical professional has provided competent medical evidence 
linking the veteran's asthma to active service including 
exposure to Agent Orange.

Based on review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran's asthma began during service or 
resulted from exposure to Agent Orange.  Therefore, the claim 
for service connection for asthma is denied.

III.  Increased evaluation

Service connection for duodenitis (possible duodenal ulcer 
disease) was granted by means of a May 1971 rating decision 
and assigned a 10 percent evaluation under Diagnostic Code 
7305.  The veteran was hospitalized in June 1972 for 
treatment of peptic ulcer disease.  A rating decision in 
September 1972 changed the service-connected disability to 
duodenal ulcer disease (previously diagnosed duodenitis); 
assigned a temporary total disability evaluation under 
38 C.F.R. § 4.29 beginning from the date of hospitalization; 
and assigned a 20 percent disability evaluation under 
Diagnostic Code 7305 from August 1972.  

The veteran was hospitalized for treatment of duodenal ulcer 
disease in November 1973.  A rating decision in January 1974 
assigned a temporary 100 percent rating from the date of 
hospitalization, and resumed the 20 percent rating from 
January 1974.  In a March 1976 rating decision, the RO 
reduced the evaluation for the duodenal ulcer to 10 percent, 
effective from June 1976.  As a rating of at least 10 percent 
has been continuously in effect for more than 20 years, a 10 
percent rating for this disability is now protected.  See 
38 C.F.R. § 3.951(b) (2002).


The veteran has appealed a January 1996 rating decision that 
continued the current 10 percent disability evaluation.  He 
has contended that his service-connected gastrointestinal 
disorder worsened and requested evaluation for an increased 
rating. 

VA medical records from 1994 to 1999 show diagnoses of 
history of ulcers and peptic ulcer disease.  Private medical 
records from 1995 to 2001 show diagnoses of ulcer and 
gastroesophageal reflux disease.  These records do not 
disclose complaints pertaining to the ulcer.  Evaluations of 
the abdomen reveal normal bowel sounds, no organomegaly, and 
no tenderness on palpation.  

A February 2001 private hospital report noted that the 
veteran was taking Zantac for peptic ulcer disease and 
gastroesophageal reflux disease history and that the veteran 
reported that despite medication, he continued to experience 
occasional heartburn, acid reflux symptoms, and dyspepsia.  
On evaluation, the abdomen was soft and nontender with no 
hepatosplenomegaly, but was difficult due to the veteran's 
obesity.  Bowel sounds were positive.  The assessment 
included history of peptic ulcer disease and gastroesophageal 
reflux disease.  The hospitalization report contains 
laboratory reports of blood work.  There was no finding of 
anemia.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The RO has evaluated the veteran's duodenal ulcer as 10 
percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7305.  Under this Diagnostic Code, a 10 percent evaluation is 
warranted for a mild duodenal ulcer with recurring symptoms 
once or twice yearly.  A 20 percent evaluation is warranted 
for moderate duodenal ulcer, with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration, or with continuous moderate manifestations.  A 
40 percent evaluation requires moderately severe duodenal 
ulcer, which is less than severe but with impairment of 
health manifested by anemia and weight loss, or with 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  Severe 
duodenal ulcer with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health, warrants a 60 
percent evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7305 
(2002).

The rating criteria for certain disorders of the digestive 
system were revised, effective July 2, 2001.  See 29 Fed. 
Reg. 6718 (May 31, 2001). Those changes pertain to diagnostic 
codes unrelated to the rating of the veteran's service-
connected disability.  Consequently, the revisions have no 
bearing on the Board's analysis.

As set forth by the diagnostic code, the veteran's duodenal 
ulcer is evaluated on the basis of the frequency and the 
severity of the symptoms.  Although the veteran has a history 
of duodenal ulcers, the medical findings over the years do 
not show significant symptomatology.  VA and private medical 
records from 1995 to 2000 show only diagnoses of history of 
ulcers, peptic ulcer disease and gastroesophageal reflux 
disease without complaints or findings of symptoms.  The 
medical history and examination during a private February 
2001 hospitalization indicated that the veteran reported 
occasional heartburn, reflux, and dyspepsia and took Zantac.  
On examination, the abdomen was soft and nontender with no 
hepatosplenomegaly and bowel sounds were positive.  There 
were no complaints or findings of nausea, vomiting, diarrhea, 
melena, weight loss, or anemia. 

After having considered the medical evidence of record, the 
Board finds that there is no medical evidence on file to 
indicate that the veteran's service-connected duodenal ulcer 
merits a 20 percent evaluation as there is no evidence of a 
moderate duodenal ulcer, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations.  

The Board accordingly finds that the preponderance of the 
competent and probative evidence is against a conclusion that 
the veteran's service-connected duodenal ulcer is consistent 
with or approximates the criteria for an evaluation in excess 
of 10 percent.  Accordingly, entitlement to an evaluation for 
duodenal ulcer in excess of 10 percent is denied.

IV.  VCAA

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002) redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim by a May 2001 letter and July 2002 
supplemental statement of the case.  In particular, the 
veteran was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  The veteran 
submitted copies of private and VA medical records.  Thus, 
VA's duty to notify has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the veteran's service medical 
records, VA clinical records and examination reports, and 
private medical records.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

New and material evidence to reopen the veteran's claim for 
hepatitis was submitted, to this extent only, the claim is 
granted.  Service connection for a skin disorder to include 
dermatitis due to Agent Orange exposure is denied.  Service 
connection for bronchial asthma is denied.  An evaluation in 
excess of 10 percent for duodenal ulcer is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

